Case 6:20-cv-01639-RBD-GJK Document 30 Filed 04/13/21 Page 1 of 3 PageID 122




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

DANIEL BARRERA,

      Plaintiff,

v.                                                Case No. 6:20-cv-1639-RBD-GJK

HOME PARAMOUNT PEST
CONTROL COMPANY,

      Defendant.


      Plaintiff sued Defendant for failure to pay overtime wages under the Fair

Labor Standards Act (“FLSA”) and for violations of the Family Medical Leave Act.

(Doc. 1.) The parties moved for approval of their FLSA settlement agreement

under Lynn’s Food Stores, Inc. v. United States ex rel. United States Department of

Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). (Doc. 27 (“Motion”); Doc. 27-1

(“Agreement”).) On referral, U.S. Magistrate Judge Gregory J. Kelly recommends

granting the Motion in part. (Doc. 28 (“R&R”).) He recommends striking the

modification and confidentiality provisions, finding the Agreement fair and

reasonable with these changes. (Id.)

      The parties filed a notice of no-objection to the R&R. (Doc. 29.) So the Court

has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also
                                           -1-
Case 6:20-cv-01639-RBD-GJK Document 30 Filed 04/13/21 Page 2 of 3 PageID 123




Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R

is adopted in its entirety.

        It is ORDERED AND ADJUDGED:

        1.   U.S.    Magistrate      Judge   Gregory    J.   Kelly’s   Report   and

             Recommendation (Doc. 28) is ADOPTED, CONFIRMED, and made

             a part of this Order.

        2.   The parties’ Joint Motion for Approval of the FLSA Settlement (Doc.

             27) is GRANTED IN PART AND DENIED IN PART:

             a.     The Court STRIKES the modification and confidentiality

                    provisions of paragraphs 7(a) and 12 from the Agreement;

             b.     With these changes, the parties’ Agreement (Doc. 27-1) is

                    APPROVED;

             c.     This case is DISMISSED WITH PREJUDICE;

             d.     In all other respects, the Motion is DENIED.

        3.   The Clerk is DIRECTED to close the file.

        DONE AND ORDERED in Chambers in Orlando, Florida, on April 13,

2021.




                                             -2-
Case 6:20-cv-01639-RBD-GJK Document 30 Filed 04/13/21 Page 3 of 3 PageID 124




                                       -3-
